HUTCHESON, Circuit Judge
(dissenting).
When the case was here before it was on an appeal from a dismissal of the complaint. This time it is from the direction of a verdict after the evidence was in.
While the evidence is far from convincing on the point, I agree with the view of the majority that it presented an issue of fact upon whether the premium was paid and the policy delivered. I think it quite plain though that it presented no issue of fact as to the bar of the statute of limitations, and that the judgment should be affirmed.
It is undisputed that far more than the statutory time for barring an, action on the policy has long since run, and that a judgment for defendant was demanded unless the' evidence made an issue as to whether “the defendant * * * [was] guilty of a fraud by which the plaintiff shall have been debarred or deterred from his action”. Code, Sec. 3-807.
Under Georgia Code, Sec. 37-706 and Georgia decisions construing it, Adams v. Higginbotham, 194 Ga. 292, 21 S.E.2d 616, “Fraud may not be presumed and while it may be proved by circumstances, it must nevertheless be proved”. Further, Georgia decisions have settled it that “[the] fraud by which the plaintiff shall have been debarred or deterred from his action” is to be differentiated from ordinary fraud from which a cause of action springs. Middleton v. Pruden, 57 Ga.App. 555, 557, 196 S. E. 259, 261, thus states the Georgia law:
“In determining whether fraud by which the plaintiff had been ‘debarred or deterred’ from his action mentioned existed, we should in order to differentiate it (in a sense, insulate it), from the question of the allegations of fraud from which the cause of action sprang. And then we *787should look only to the facts (in their relation to the tolling of the statute of limitations), to see whether or not that kind of fraud mentioned in said section has been alleged, and it should be borne in mind that constructive fraud as well as actual fraud might give rise to a cause of action, whereas the only kind of fraud which would toll the statute of limitations is actual fraud. If this were> not true, there would be no statute of limitations against fraud which gave rise to a cause of action unless and until it was discovered, even though it were obvious that the fraud could and should have been discovered by the exercise of ordinary care. In considering the issue whether or not the statute of limitations is tolled until the discovery of the fraud, the special difficulty may to some degree disappear if we bear in mind that the fraud which gave rise to the cause of action may be considered only as a circumstance incidental to the proof of guilt of a fraud by which the plaintiff has been ‘debarred and deterred’ from bringing his suit. In this state the courts have held that the fraud referred to in the Code, § 3-807, which tolls the operation of the statute of limitations, is not necessarily the same fraud which gives rise to the cause of action. The fraud referred to in this section must be actual fraud involving moral turpitude. Barrett v. Jackson, 44 Ga.App. 611, 162 S.E. 308.” (Emphasis supplied.)
When the record is looked to for evidence of such fraud, it is looked to in vain. The pleading admits that Mrs. McLean, widow of deceased, “knew the facts herein set out” and her testimony contains not a single sentence from which it could be inferred that any person representing or connected with the defendant was guilty of any actual fraud involving moral turpitude by which plaintiff was debarred or deterred from his action. Taken at its best for plaintiff, all that her testimony shows is that she surrendered the policy and got back the note because her husband had intended to do it in his life time and she felt she was carrying out his wishes in doing so. There is no evidence that any one in the company made any statement of fact to her to induce her to surrender it, or after it was surrendered made any false statements to debar or deter her as administrator from her action. The evidence standing thus, I think it quite plain that the suit brought more than thirty years after the cause of action, if any, accrued, was absolutely barred. On this record it will not do to come into court admitting that Mrs. McLean’s cause of action is barred because of her knowledge, but the cause of action of the others interested in the estate is not. This is so because there are no facts shown of actual fraud on the part of the defendant by which the plaintiff shall have been debarred or deterred from his action.